Citation Nr: 1431879	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

3.  Entitlement to an effective date earlier than February 24, 2011, for the award of service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1972.  His discharge from a period of active service from March 1970 to March 1972 was under honorable conditions.

The service connection issue on appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the service connection issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate that claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board notes that a July 2011 rating decision established service connection for type II diabetes mellitus associated with herbicide exposure and assigned a 20 percent rating effective from February 24, 2011.  The Veteran submitted a notice of disagreement with the assigned 20 percent rating in September 2011.  VA records show that a September 2012 statement of the case as to this issue was returned as undeliverable.  Although subsequent records dated in November 2012 show a September 2011 supplemental statement of the case was mailed to a new address, there is no indication the Veteran was also provided a copy of the September 2012 statement of the case.  

The Board also notes that in separate correspondence received in by the RO in September 2011 the Veteran expressed disagreement with assigned effective date for the award of service connection for type II diabetes mellitus.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been addressed in a statement of the case, it must be remanded for appropriate development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his service connection claim by correspondence dated in August 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  See 38 C.F.R. § 3.159 (2013).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the desired records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

In this case, the Veteran contends that he developed hepatitis C as a result of service, to include as a result of exposure to blood during an altercation with a fellow serviceman in Germany in 1971 or 1972.  He testified in February 2013 that he had not used drugs and that tattoos he received after service were performed with clean materials he had provided himself.  He also stated that in approximately 1977 he had been rejected from a blood plasma donation program.  Service treatment records show the Veteran sustained injuries in a fight in January 1971.  

VA treatment records show he had sustained injuries in 1988 and that he had undergone back surgeries in 1988, 1989, and 2000.  A January 2005 treatment report noted he had history of hepatitis C and that he stated he may have had a blood transfusion during back surgery in the 1980's.  A May 2005 report noted he stated he had smoked acid and hashish in 1971 and that he had used crystal methamphetamines intravenously.  The Board notes that the Veteran's hepatitis C claim has not been addressed in a VA compensation examination and that the Veteran submitted a copy of an August 2002 SSA decision without providing copies of the medical records associated with that claim.

As noted in the introduction section above, the record shows a September 2011 statement of the case addressing the assigned rating for his service-connected diabetes mellitus was returned to the RO as undeliverable.  Although the RO subsequently obtained a new address, there is no indication he was provided a copy of the statement of the case.  The Veteran also submitted correspondence in September 2011 expressing disagreement with the effective date awarded for his diabetes mellitus.  Therefore, these matters must be remanded for appropriate development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a copy of the September 7, 2012, statement of the case addressing the issue of entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.  They should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Issue a statement of the case as to the issue of entitlement to an effective date earlier than February 24, 2011, for the award of service connection for diabetes mellitus.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

3.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the service connection issue on appeal.  After the Veteran has signed the appropriate releases, the indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

4.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

5.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has hepatitis C as a result of service, to include as a result of blood exposure during an altercation in January 1971.  The examiner should address the relevant evidence of record.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completion of the above and any additional development deemed necessary, the service connection issue on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



